DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 18-34 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 18-29, the present invention is direct to a heating assembly: Independent claim 18 identifies the uniquely distinct features of " a covering of thermally insulating material for limiting the heat dispersion and suitable for containing said heating device inside it, the covering generally being box-shaped providing  lateral walls and a lower wall in such a manner as to form a thermally insulated housing for the heating device and having, to the opposite side to said lower wall, at least an opening for allowing the heat diffusion outwards the covering;"
As to claims 30-34, the present invention is direct to a method for carrying out temperature-dependent tests on an electronic component of BGA type, equipped with an array of contacts: Independent claim 30 identifies the uniquely distinct features of “a covering of thermally insulating material for limiting the heat dispersion, the covering generally being box-shaped providing lateral walls and a lower wall, said walls being preferably substantially lacking in openings, in such a manner as to form a thermally insulated housing for the heating device and having, to the opposite side to said lower wall, at least an opening for allowing the heat diffusion outwards the covering; the heating device being arranged inside said covering”

The closest prior art, Hamilton (US 5911897 A) and Lopez et al. (US 20050206368 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claims 18 and 30 are allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	5/7/22